DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
a. Please change claim 17 dependency from “14’ to --11--, 
b. Please change claim 18 dependency from “14’ to --11--,
c. Please change claim 19 dependency from “14’ to --11--,
d. Please change claim 20 dependency from “14’ to --11--.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 11/2/2019. It is noted, however, that applicant has not filed a certified copy of the Chinese application as required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a first device (Claim 1, 2, 5, 9); a second device (Claim 1, 2, 4, 5, 9); a third device (Claim 1, 2, 5, 9).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JPH10123463.
Claim 1
 	JPH10123463 discloses a first device (Fig. 4, Ref. 26) configured to emit broad-spectrum linearly polarized light in a first polarization direction (Para. 0009); a second device (Fig. 4, Ref. 12) provided with at least one first region for splitting lights of different wavelengths mixed in the broad-spectrum linearly polarized light incident by the first device into emergent lights in different polarization directions without changing a beam propagation path (Para. 0009); a third device (Fig. 4, Ref. 10) configured to filter out linearly polarized light in a second polarization direction the emergent lights from the second device in different polarization directions (Para. 0009); and at least one rotator configured to drive at least one of the first device, the second device and the third device to rotate; wherein the first device, the second device and the third device are arranged coaxially (Para. 0017).  

    PNG
    media_image1.png
    274
    597
    media_image1.png
    Greyscale

Claim 2
 	JPH10123463 discloses the first device is a polarizer or a broad-spectrum linearly polarized light source (Fig. 4, Ref. 26), the second device is a wave plate (Fig. 4, Ref. 12), and the third device is a linear polarizer (Fig. 4, Ref. 10).  
Claim 3
 	JPH10123463 discloses at least two first regions, the same first region has a same fast-axis orientation angle, and different first regions have different fast-axis orientation angles (Para. 0020; Ref. 10, 26, 12 can be divided, see Fig. 6).  
Claim 11
 	JPH10123463 discloses emitting, by a first device (Fig. 4, Ref. 26) to a second device (Fig. 4, Ref. 12) provided with at least one first region (Para. 0009), broad-spectrum linearly polarized light in a first polarization direction; splitting, by the first region of the second device (Fig. 4, Ref. 12) without changing a beam propagation path, lights of different wavelengths mixed in the incident broad-spectrum linearly polarized light into emergent lights in different polarization directions (Para. 0009); filtering out, by a third device (Fig. 4, Ref. 10), linearly polarized light in a second polarization direction from the emergent lights from the second device in different polarization directions (Para. 0009); and driving, by at least one rotator, at least one of the first device, the second device and the third device arranged coaxially to rotate (Para. 0017).  
Claim 12
 	JPH10123463 discloses the first device (Fig. 4, Ref. 26) is a polarizer or a broad-spectrum linearly polarized light source, the second device is a wave plate (Fig. 4, Ref. 12), and the third device is a linear polarizer (Fig. 4, Ref. 10).  
Claim 13
 	JPH10123463 discloses there are at least two first regions, the same first region has a same fast-axis orientation angle, and different first regions have different fast-axis orientation angles (Para. 0020; Ref. 10, 26, 12 can be divided, see Fig. 6).  

Allowable Subject Matter
Claims 4-10, 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claim 4-6, 14-16, the prior art fails to disclose or make obvious the second device is further provided with a second region that is not orientated, the first region is configured to set a projection content part and the second region is configured to transmit a projection background part; providing a mask arranged between the first device and the second device or between the second device and the third device, the mask comprising a light transmitting portion and a non-light-transmitting portion; the fast-axis orientation angle in the first region is set according to a preset pattern indicated by different gray scale values; and in the preset pattern, the fast-axis orientation angle corresponding to a pixel point having the maximum gray scale value is perpendicular to the fast-axis orientation angle corresponding to a pixel point having the minimum gray scale value, and in combination with the other recited limitations of claims 1, 11. Claims 7-10, 17-20 are allowed by the virtue of dependency on the allowed claims 6, 16.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        February 15, 2022